EXHIBIT 32.2 CERTIFICATION PURSUANT TO RULE 13a-14(b) UNDER THE SECURITIES EXCHANGE ACT AND 18 U.S.C. SECTION 1350 I, Matthew T. Farrell, Executive Vice President, Chief Operating Officer and Chief Financial Officer of Church & Dwight Co., Inc. (the “Company”), hereby certify that, based on my knowledge: 1.The Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2015 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Matthew T. Farrell Matthew T. Farrell Executive Vice President, Chief Operating Officer and Chief Financial Officer Dated: November 2, 2015
